Citation Nr: 1213634	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, also claimed as secondary to service connected shortening of the right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing before the Board in February 2012 and the transcript is of record.


FINDINGS OF FACT

1. The Veteran has an old compression fracture of the L5 vertebrae, which has been medically attributed to an in-service motor vehicle accident (MVA). 

2. The Veteran has DDD of the lumbar spine with spondylosis, which has been medically attributed to the Veteran's old compression fracture.


CONCLUSION OF LAW

The Veteran's low back disorders, to include a compression fracture of the L5 vertebrae and DDD of the lumbar spine with spondylosis, are attributable to his active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

VA's Duty to Assist and Notify

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable opinion here, any deficiencies with respect to notice or assistance to the claimant are considered non prejudicial.

Service Connection

A claim for service connection must generally be supported by evidence demonstrating "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011). 

Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, no legal presumption is applicable because the earliest evidence of the Veteran's arthritis is years after service.

The facts in this case are not in dispute.  During the Veteran's active service, he suffered a severe motor vehicle accident (MVA) in February 1971.  He was hospitalized and treated extensively for multiple fractures of the mandible, right femur and bilateral feet.  The Veteran's right leg was surgically shortened due to the severity of his injuries.  A back injury was not specifically noted at that time or anywhere within his service treatment records.  Service connection has been granted for several disabilities as a result of that accident, most significantly residuals of a right femur fracture, shortening of the right leg and residuals of a right foot fracture.

After service, the Veteran worked for the Navy as a civilian starting in 1978.  He recalls during the entrance physical being told he had evidence of an old compression fracture on x-ray, but the condition was asymptomatic at the time.  The Veteran injured his back in March 1979 lifting a heavy manhole cover.  At that time, x-rays revealed an old compression fracture at the L5 level.  Physicians specifically noted the Veteran's 1971 in-service MVA indicating the Veteran's L5 compression fracture "possibly" occurred at that time.  

The Veteran again injured his back in work-related incidents in March 1984 and June 1984.  The latter injury ultimately resulted in a Worker's Compensation claim.  The Department of Labor award the Veteran compensation ultimately concluding the Veteran had pre-existing back injuries prior to the 1984 work-injury, but the work-injury was a contributing aggravating factor to his current symptoms.

The Veteran believes his compression fracture stems from the in-service 1971 MVA.  He testified before the Board he was unaware of the compression fracture until the x-rays following his 1979 back injury, but the x-rays showed an "old" compression fracture and he claims he had no other back injury prior to 1979.  Thus, he believes the old compression fracture occurred at the time of his in-service MVA.

In the alternative, the Veteran claims his service-connected right leg disability with shortening led to the progression of his low back disorder.  He indicates his post-service occupation was very labor intensive and his right leg disability caused undue stress on his back.  See 38 C.F.R. § 3.310 (Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected).

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Specifically, "lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Again, the facts are not in dispute.  It is clear at the time of the Veteran's "first" reported back injury in 1979 there was x-ray evidence of an "old" compression fracture at L5.  The pertinent inquiry then is whether this compression fracture can be attributed to his military service.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes it can.

After the Veteran's 1984 work-related injury, the Veteran filed a Worker's Compensation claim.  In relation to that claim, several private opinions were obtained.  A private physician, Dr. S., opined in an April 1995 report that the Veteran had a "pre-existing" degenerative condition prior to the 1984 injury.  Dr. M., another private opinion asked to render an opinion in relation to the Veteran's Worker's Compensation claim, opined in a July 1994 opinion that the Veteran's current low back symptoms "are not only related to [the 1984 injury], they are related to this prior accident of 1971...."  Based on the medical evidence and the medical opinions, the Department of Labor granted the Veteran's claim finding the 1984 injury at least partially responsible for the Veteran's current back symptoms.

Similarly another private physician, Dr. H., opined in a December 2008 opinion that the Veteran's old compression fracture of L5 likely stemmed from an automobile accident in 1970 or 1971.  Dr. H. noted the Veteran's subsequent 1979 and 1984 injuries, but found the Veteran's compression fracture at L5 clearly predates his work injury.  

None of the private opinions addressed whether the Veteran's right leg disability caused or aggravated the Veteran's low back disorders.

The Veteran was afforded a VA examination in February 2009 where the examiner noted the Veteran's February 1971 in-service MVA and post-service back injuries in 1979 and 1984.  The examiner diagnosed the Veteran with lumbar spine DDD with spondylosis and an old compression fracture of the L5 vertebra.

With regard to etiology, the February 2009 examiner initially opined that the Veteran's low back disorder is "less likely than not" secondary to his right leg disability and shortening.  

Similarly, the 2009 VA examiner found it unlikely that the Veteran's current low back disorders were related to the 1971 in-service injury.  Rather, the examiner found the prior physicians merely "assumed" the old compression fracture was caused by the car accident in 1971.  In contrast, the examiner indicated the time of the occurrence is undocumented and unknown.  His low back condition was later "aggravated by the work-related injuries in 1979 and 1984."  At the same time, however, the February 2009 VA examiner opined that the Veteran's current low back conditions are "at least as likely as not" related to the fracture of L5 vertebra.  

In short, the VA examiner concluded that the Veteran's current low back disorders are related to the fracture of the L5 vertebra, but the actual time in which the fracture occurred is unknown.  The examiner found it unlikely from the reviewed evidence that the fracture occurred at the time of the 1971 injury.  

On the one hand, the service treatment records are completely silent as to any specific complaints, treatment, diagnoses or findings related to the low back.  The first time a compression fracture was discovered was years after service.  The Veteran had a very labor-intensive job after his military service and it is well documented that the Veteran had multiple post-service low back injuries.  The injuries were serious enough to warrant an award of Worker's Compensation.  Although most physicians have attributed the Veteran's compression fracture to the 1971 MVA, the evidence does not actually document the fracture at that time or until years later.  At least one medical professional, namely the February 2009 VA examiner, does not believe it to be likely that the compression fracture occurred at the time of the 1971 MVA.

On the other hand, the Veteran's in-service MVA in 1971 was clearly severe, resulting in multiple fractures.  The Veteran testified he had no other injury or trauma until the March 1979 injury where the compression fracture was first discovered.  At that time, moreover, physicians concluded the compression fracture was "old," from a prior injury.  Indeed multiple physicians agree, including the February 2009 VA examiner, that the Veteran's compression fracture of the L5 must have predated the 1979 post-service injury.  

Although it is undocumented when the L5 compression fracture occurred, the Board finds the Veteran competent to testify that he had no other injury between 1971 and 1979.  The Board further finds the Veteran credible.  As such, resolving all reasonable doubt in favor of the Veteran, the Board concludes the Veteran's compression fracture of the L5 occurred during his active service.

All medical opinions of record, to include the February 2009 VA examiner, also consistently opine that the Veteran's compression fracture of the L5 vertebra is at least partially related to his current low back symptoms.  As such, the Veteran's appeal is granted.  The extent of which symptoms and diagnoses of the low back are specifically attributable to the Veteran's in-service compression fracture versus post-service injuries is beyond the scope of the Board's jurisdiction here.  


ORDER

Entitlement to service connection for a low back disorder is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


